UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                     _______________________

                           No. 97-60425
                         Summary Calendar
                     _______________________


TOM GLASGOW; SHERON GLASGOW,

                                                        Plaintiffs,

TOM GLASGOW,

                                               Plaintiff-Appellant,

                                versus

THE SHERWIN-WILLIAMS COMPANY,

                                                Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                         (1:94-CV-126-S-D)
_________________________________________________________________
                            May 29, 1998


Before JONES, SMITH, and STEWART, Circuit Judges.

EDITH H. JONES, Circuit Judge:*

          Tom Glasgow was terminated by Sherwin-Williams Company

after working there for nearly 30 years.       He asserts that the

company’s alleged basis for his termination -- that he sexually

harassed an employee and threatened two other employees with a

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
knife during a national sales meeting -- was a pretext for age

discrimination.     The district court rendered summary judgment

against him on the age discrimination and related state court and

contract claims, and he has appealed.         Finding no error, we affirm.

            Glasgow denies that he engaged in gross and intimidating

conduct toward fellow male and female employees during the 1992 and

1993 sales meetings that they described.              Notwithstanding his

denials, the company credited his accusers and discharged him.

Apart from his assertion that the incidents did not occur, or did

not occur in the way others have described, Glasgow has no evidence

that he was terminated because of his age.            He asserts that two

considerably younger employees also engaged in improper conduct but

were not disciplined.         The district court found, however, that

these incidents were distinguishable, because the other employees’

misconduct occurred when they were outside the company surroundings

and on their own.      The district court’s distinction is a sensible

one under these circumstances.

            Glasgow contends that this court, alone among the federal

circuits,    applies    the    wrong   test    to   determine   whether   a

discrimination claim will go to the jury.           Whether or not that is

true, the district court here correctly applied our court’s test,

articulated in Rhodes v. Guiberson Oil Tools, 75 F.3d 989 (5th Cir.

1996) (en banc), that an age discrimination plaintiff can only

avoid summary judgment upon proof (1) creating a fact issue as to

whether each of the employer’s stated reasons actually motivated

                                       2
his discharge; and (2) creating a reasonable inference that age was

a determinative factor in the discharge.   Rhodes, 75 F.3d at 944.

Neither the treatment of the non-similarly situated but younger

employees, nor the “stray remarks” attributed to Sherwin-Williams

executives at some unspecified point in the past were sufficient to

create a fact issue as to whether Glasgow was terminated because of

his age.

           Glasgow also contests the district court’s rejection of

his claims based on wrongful termination, intentional or negligent

infliction of emotional distress, and invasion of privacy under

Mississippi law.   The district court’s able analysis leaves little

for us to add.

           For the foregoing reasons, the judgment of the district

court is AFFIRMED.




                                 3